          Case 1:19-cv-02390-NRB Document 3 Filed 05/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
CHRISTOPHER BEVERIDGE,                 :
                                       :
                                                      CASE NO.: 1:19-cv-02390
                Plaintiff,             :
                                       :
      -against-                        :
                                       :
ELLIE MAE, INC., SIGMUND ANDERMAN, :
JONATHAN H. CORR, KAREN BLASING, :
CARL BUCCELLATO, CRAIG DAVIS, A.       :
BARR DOLAN, ROBERT J. LEVIN,           :
MARINA LEVINSON, JEB S. SPENCER,       :
AND RAJAT TANEJA                       :
                                       :
                Defendants.            :
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

 Dated: May 9, 2019                                Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
